          Case 8-19-75395-reg       Doc 35   Filed 10/07/19   Entered 10/07/19 09:45:11



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NEW YORK
                                CENTRAL ISLIP DIVISION

In Re:                                                        Case No. 8-19-75395-reg

Gary G DeRosa,                                                Chapter 11

                          Debtor.                             NOTICE OF MOTION


         Upon the annexed Motion for Relief of Wesley T. Kozeny, Esq., dated October 7, 2019

and the exhibits annexed thereto, VW Credit, Inc. as servicer for VW Credit Leasing, LTD, a

secured creditor, will move this court before the Hon. Robert E. Grossman, United States

Bankruptcy Judge, on the 6th day of November, 2019 at 01:30 PM o'clock in the forenoon of

that day, or as soon thereafter as counsel may be heard, at the courthouse located at 290

Federal Plaza, Central Islip, NY 11722 for an order pursuant to 362(d)(1) & (2) of the

Bankruptcy Code modifying the automatic stay so that VW Credit, Inc. as servicer for VW

Credit Leasing, LTD, as secured creditor, can exercise all of its rights and remedies with

respect to its security interest in the collateral known as 2017 Audi A7 (V.I.N.

WAUW2AFC0HN030915), on the grounds that (a) VW Credit, Inc. as servicer for VW Credit

Leasing, LTD is not adequately protected; and (b) for such other and further relief as this

Court deems just and proper.



Dated: October 7, 2019
       St. Louis, Missouri
       Case 8-19-75395-reg       Doc 35   Filed 10/07/19   Entered 10/07/19 09:45:11




                                                  Kozeny & McCubbin, L.C. LLC

                                                   /s/ Wesley T. Kozeny
                                                  By: Sabita Hajaree Ramsaran, Esq.
                                                  Wesley T. Kozeny, Esq.
                                                  Attorney for Movant
                                                  12400 Olive Blvd, Ste 555
                                                  St. Louis, MO 63141
                                                  Phone: (314) 991-0255
                                                  Fax: (314) 567-8019
                                                  nybk@km-law.com

TO:

Joseph S Maniscalco, Esq.
Attorney for Debtor
3305 Jerusalem Avenue
Wantagh, NY 11793

Jordan David Weiss, Esq.
Attorney for Debtor
3305 Jerusalem Ave
Suite 201
Wantagh, NY 11793

Gary G DeRosa
Debtor
21 Lumber Road
Apt 3I
Roslym, NY 11576

Stan Y Yang
Trustee
Alfonse M D'Amato US Courthouse
560 Federal Plaza
Central Islip, NY 11722

United States Trustee
U.S. Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722

Stephen B Selbst
Notice
2 Park Avenue
New York, NY 10020
       Case 8-19-75395-reg   Doc 35   Filed 10/07/19   Entered 10/07/19 09:45:11



Scott C. Ross
Notice
2 Park Avenue
New York, NY 10016

William R. Fried
Notice
2 Park Avenue
New York, NY 10016

Zann Welch
Notice
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118
          Case 8-19-75395-reg        Doc 35   Filed 10/07/19     Entered 10/07/19 09:45:11



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NEW YORK
                                 CENTRAL ISLIP DIVISION

In Re:                                                         MOTION FOR RELIEF FROM
                                                               AUTOMATIC STAY PURSUANT TO
Gary G DeRosa,                                                 11 U.S.C. SECTION 362(d)(1) & (2)

                           Debtor.                             Case No. 8-19-75395-reg

                                                               Chapter 11

         VW Credit, Inc. as servicer for VW Credit Leasing, LTD, a secured creditor in the

above-captioned bankruptcy case, by its counsel, Kozeny & McCubbin, L.C. LLC, as and for a

Motion for Relief from Automatic Stay pursuant to 11 U.S.C. Section 362(d)(1) & (2), or, in the

alternative, for adequate protection, states the following as grounds therefor:

    1.         On August 1, 2019, the debtor, above-named, filed a voluntary petition in

         Bankruptcy under Title 11, Chapter 11, U.S.C., in the United States Bankruptcy Court,

         for the Eastern District of New York.

    2.         The Court has jurisdiction to entertain this motion under 28 U.S.C. Section 157.

    3.          VW Credit, Inc. as servicer for VW Credit Leasing, LTD is a secured creditor

         herein and the holder of a duly perfected security interest in one (1) 2017 Audi A7

         (V.I.N. WAUW2AFC0HN030915) (hereinafter “Collateral”) leased by the debtor, Gary

         G Derosa.

    4.         Pursuant to 11 U.S.C. Section 362, upon the commencement of the instant

         bankruptcy case, VW Credit, Inc. as servicer for VW Credit Leasing, LTD is stayed

         from taking any action against the debtor to liquidate the collateral.

    5.         On September 14, 2016, the debtor entered into a Motor Vehicle Lease

         Agreement - Closed End (hereinafter “Lease”) with Audi of Huntington (hereinafter

         “Dealer”) for the lease of the collateral. Thereafter, the Lease, pursuant to its terms,
         Case 8-19-75395-reg         Doc 35   Filed 10/07/19   Entered 10/07/19 09:45:11



        was duly assigned by the dealer to VW Credit, Inc. as servicer for VW Credit Leasing,

        LTD. A copy of the Lease as evidence of the perfected lien is annexed hereto and

        referred to as Exhibit “A” and made a part hereof.

   6.          The Lease on the collateral matured on September 14, 2019 with no delinquent

        payments due. The Movant is in possession of the collateral as of August 17, 2019.

        The residual purchase option amount for the collateral is $42,775.33.

(NOTE: The foregoing does not represent any amount which may be due for costs and

attorneys’ fees as may be allowed by the Court)

   7.          VW Credit, Inc. as servicer for VW Credit Leasing, LTD has ascertained that the

        wholesale value of its security is $38,600.00 based on estimated value of the collateral

        in clean retail condition.

   8.          It is respectfully asserted that VW Credit, Inc. as servicer for VW Credit Leasing,

        LTD interest in the collateral will not be adequately protected if the automatic stay is

        allowed to remain in effect. VW Credit, Inc. as servicer for VW Credit Leasing, LTD is

        seeking relief from the automatic stay to the extent that one exists.

   9.         Accordingly, sufficient cause exists to grant VW Credit, Inc. as servicer for VW

        Credit Leasing, LTD relief from the automatic stay herein which includes, but is not

        limited to, the following:

        (a) The security interest of VW Credit, Inc. as servicer for VW Credit Leasing, LTD with

           respect to the collateral is not adequately protected as envisioned under 11 U.S.C.

           Section 361.

        (b) The collateral is not necessary for an effective organization of a bankruptcy estate.

   10.         No prior application for the relief requested herein has been made.

        WHEREFORE, VW Credit, Inc. as servicer for VW Credit Leasing, LTD respectfully

        requests that the Court issue an Order, pursuant to 11 U.S.C. Section 362(d)(1) & (2):
        Case 8-19-75395-reg      Doc 35    Filed 10/07/19    Entered 10/07/19 09:45:11



      (a) granting VW Credit, Inc. as servicer for VW Credit Leasing, LTD relief from

      automatic stay in order to dispose of its collateral, and for such other and further relief

      as to the Court may seem just and proper.



Date: October 7, 2019
      St. Louis, Missouri


                                                       VW Credit, Inc. as servicer for VW
                                                       Credit Leasing, LTD

                                                        /s/ Wesley T. Kozeny
                                                       Sabita Hajaree Ramsaran, Esq.
                                                       Wesley T. Kozeny, Esq.
                                                       Kozeny & McCubbin, L.C. LLC
                                                       12400 Olive Blvd, Ste 555
                                                       St. Louis, MO 63141
                                                       Phone: (314) 991-0255
                                                       Fax: (314) 567-8019
                                                       nybk@km-law.com
         Case 8-19-75395-reg      Doc 35   Filed 10/07/19   Entered 10/07/19 09:45:11



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NEW YORK
                              CENTRAL ISLIP DIVISION

In Re:                                                  Case No. 8-19-75395-reg

Gary G DeRosa,                                          Chapter 11

                        Debtor.                         CERTIFICATE OF SERVICE


                                  CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that a copy of the Notice of Motion,
Motion for Relief and a copy of these pleadings were mailed by U.S. First Class Mail on
October 7, 2019 to the parties listed below:


Joseph S Maniscalco, Esq.
Attorney for Debtor
3305 Jerusalem Avenue
Wantagh, NY 11793

Jordan David Weiss, Esq.
Attorney for Debtor
3305 Jerusalem Ave
Suite 201
Wantagh, NY 11793

Gary G DeRosa
Debtor
21 Lumber Road
Apt 3I
Roslym, NY 11576

Stan Y Yang
Trustee
Alfonse M D'Amato US Courthouse
560 Federal Plaza
Central Islip, NY 11722

United States Trustee
U.S. Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722
       Case 8-19-75395-reg   Doc 35   Filed 10/07/19   Entered 10/07/19 09:45:11



Stephen B Selbst
Notice
2 Park Avenue
New York, NY 10020

Scott C. Ross
Notice
2 Park Avenue
New York, NY 10016

William R. Fried
Notice
2 Park Avenue
New York, NY 10016

Zann Welch
Notice
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118



                                                 Respectfully submitted,

                                                 /s/ Wesley T. Kozeny, Esq.
                                                 By: Sabita Hajaree Ramsaran, Esq.
                                                 Wesley T. Kozeny, Esq.
                                                 Attorney for Movant
                                                 12400 Olive Blvd, Ste 555
                                                 St. Louis, MO 63141
                                                 Phone: (314) 991-0255
                                                 Fax: (314) 567-8019
                                                 nybk@km-law.com
         Case 8-19-75395-reg        Doc 35    Filed 10/07/19    Entered 10/07/19 09:45:11



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NEW YORK
                                 CENTRAL ISLIP DIVISION

In Re:                                                         Case No. 8-19-75395-reg

Gary G DeRosa,                                                 Chapter 11

                          Debtor.                              ORDER LIFTING THE
                                                               AUTOMATIC STAY


              Upon reading and filing the Notice of Motion dated October 7, 2019, the Motion

for Relief from Automatic Stay of Wesley T. Kozeny, Esq., dated October 7, 2019 and the

exhibits annexed thereto on behalf of VW Credit, Inc. as servicer for VW Credit Leasing, LTD,

by its attorney Kozeny & McCubbin, L.C. LLC, for an Order pursuant to 11 U.S.C. 362(d)(1) &

(2) granting relief from the automatic stay to exercise all of its rights and remedies with

respect to its security interest in the collateral known as 2017 Audi A7 (V.I.N.

WAUW2AFC0HN030915), (the "Collateral"); and there being no opposition thereto by the

United States Trustee or Stan Y Yang, Trustee, and there being no opposition by the Debtor,

or his attorney, and sufficient cause appearing therefore; it is

              ORDERED, that automatic stay is hereby modified pursuant to 11 U.S.C. 362(d)

(1) & (2) and to allow VW Credit, Inc. as servicer for VW Credit Leasing, LTD to exercise all of

its rights and remedies with respect to its security interest in the Collateral, and it is further,

              ORDERED, that the movant shall immediately provide an accounting to the

trustee of any surplus monies realized.
